Dechert LLP 1treet, N.W. Washington, D.C. 20006 Telephone: (202) 261-3300 Fax: (202) 261-3333 Via EDGAR May 2, 2013 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Neuberger Berman Advisers Management Trust (the “Registrant”) (File Nos. 811-4255 and 002-88566) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), we hereby certify on behalf of the Registrant that the forms of Prospectuses and Statement of Additional Information relating to the Registrant’s individual portfolios that the Registrant would have filed pursuant to Rule 497(c) under the 1933 Act do not differ from those contained in Post-Effective Amendment No. 68 to the Registrant’s Registration Statement which was filed on April 30, 2013 and went effective on May 1, 2013.The text of Post-Effective Amendment No. 68 was filed electronically. Please do not hesitate to contact the undersigned at 212.649.8795 or Jeffrey S. Puretz at 202.261.3358 if you have any questions regarding this certification. Sincerely, /s/ Lisa R. Price Lisa R. Price
